EXHIBIT 10.6

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Agreement”) is made and
entered into the date indicated on the signature page, by and between Bob Evans
Farms, Inc., a Delaware corporation, and its subsidiaries (collectively the
“Company”) and the senior officer of the company indicated on the signature page
(the “Employee”).

WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to be employed by the Company, in a position with respect to
which Employee will have access to confidential and proprietary information of
the Company;

WHEREAS, the Company believes, and Employee hereby acknowledges, that the
confidential and proprietary information of the Company is extremely important
to the success of the Company, and Employee understands and agrees that the
Company is willing for Employee to have access or continued access to such
information, subject to and in consideration of the agreements of Employee set
forth herein regarding confidentiality, noncompetition, non-solicitation and
related matters.

WHEREAS, Employee acknowledges that the Company requires, as a condition of
continued employment, that the Employee execute this Agreement in order to
protect the Company’s business interests;

NOW THEREFORE, in consideration of (i) Employee’s continued employment with the
Company and (ii) the receipt by Employee of Confidential Information of the
Company, as well as other good and valuable consideration provided by the
Company to Employee, the receipt and sufficiency of which are hereby
acknowledged by the Employee, Employee freely enters this Agreement according to
the following terms and conditions:

1. Confidential Information. Except as otherwise required by applicable law,
Employee expressly agrees to keep and maintain “Confidential Information” (as
defined below) confidential and not, at any time during or subsequent to the
Employee’s employment with the Company or any subsidiary or affiliate of the
Company, to use any Confidential Information for the Employee’s own benefit or
to divulge, disclose or communicate any Confidential Information to any person
or entity in any manner except (a) to employees or agents of the Company or any
subsidiary or affiliate of the Company that need the Confidential Information to
perform their duties on behalf of the Company or any subsidiary or affiliate of
the Company, or (b) in the performance of the Employee’s duties to the Company.
Employee also agrees to notify the Company promptly of any circumstance Employee
believes may legally compel the disclosure of Confidential Information and to
give said notice to the Company before disclosing any Confidential Information.

 

-1-



--------------------------------------------------------------------------------

2. Non-Competition. The Employee covenants and agrees that during the period of
his employment, and for a period of [eighteen (18)]1 [twelve (12)]2 months
following the effective date of the termination of his employment for any reason
(the “Restricted Period”), he shall not, without the prior written consent of
the Board, directly or indirectly, as an employee, employer, consultant, agent,
principal, partner, shareholder, officer, director, member, manager or through
any other kind of ownership (other than ownership of securities of publicly held
corporations of which the Employee owns less than three percent (3%) of any
class of outstanding securities), membership, affiliation, association, or in
any other representative or individual capacity, engage in or render, or agree
to engage in or render, any services to any Competing Business. For purposes of
this Agreement, “Competing Business” shall mean any business in North America
that:

(a) is engaged in the (i) family dining restaurant industry or (ii) casual
dining restaurant industry; but each of (i) and (ii) shall only be considered to
be a “Competing Business” to the extent that the Company is actively engaged in
the respective restaurant industry, or the Company has taken substantial steps
towards being actively engaged in the respective restaurant industry, at the
time of Employee’s termination of employment;

(b) offers products that compete with products offered by the Company or any of
its affiliates;

(c) offers products that compete with products the Company or its affiliates
have taken substantial steps toward launching during the Employee’s employment
with the Company; or

(d) is engaged in a line of business that competes with any line of business
that the Company or its affiliates are operating in, or have taken substantial
steps to begin operating in, determined at the time of Employee’s termination of
employment.

During the Restricted Period, the Employee may request, in writing, the approval
of the Company to provide services to a Competing Business in a capacity that is
unrelated to the business and products of the Company and its affiliates and
that will not result in the unauthorized use or disclosure of trade secrets and
confidential information to which the Employee had access by virtue of his
employment with the Company. The Employee agrees to provide any information the
Company deems necessary to make this determination, and the Company shall not
unreasonably withhold its approval.

 

 

1  For officers with the title of Senior Vice President or above, with the
exception of the CEO, who has a two year Restricted Period.

2  For officers with the title of Vice President.

 

-2-



--------------------------------------------------------------------------------

3. Non-Solicitation. The Employee agrees that during his employment and during
the one-year period following his or her Termination, he or she shall not,
either directly or indirectly, on his or her own behalf or in the service or on
behalf of others: (i) solicit or divert, or attempt to solicit or divert any
person then employed by the Company; or (ii) hire or attempt to hire any person
then employed by the Company as an officer (i.e., vice president or above),
region coach, head coach, area coach, or market coach, or positions with similar
titles or responsibilities.

4. Non-Disparagement. The Employee agrees that he or she shall not make or
publish any statement (orally or in writing) that becomes or reasonably could be
expected to become publicly known or otherwise impact the Company’s business, or
instigate, assist or participate in the making or publication of any such
statement, which would libel, slander or disparage (whether or not such
disparagement legally constitutes libel or slander) the Company, any subsidiary
or affiliate of the Company or their officers, directors and employees, or any
person affiliated with the Company, or the reputations of any of its past or
present shareholders, officers, directors, agents, representatives and
employees, unless compelled to do so by valid subpoena or other court order, and
in such case only after first notifying the Company in advance of such subpoena
or court order.

5. Certain Remedies. In recognition of the fact that a breach by Employee of any
of the provisions of this Agreement will cause irreparable and continuing damage
to the Company for which monetary damages alone will not constitute an adequate
remedy, the Company shall be entitled as a matter of right (without being
required to prove damages or furnish any bond or other security) to obtain a
restraining order, an injunction, an order of specific performance, or other
equitable or extraordinary relief from any court of competent jurisdiction
restraining any further violation of such provisions by Employee or requiring
Employee to perform his or her obligations hereunder. Such right to equitable or
extraordinary relief shall not be exclusive but shall be in addition to all
other rights and remedies to which the Company may be entitled at law or in
equity, including without limitation the right to recover monetary damages for
the breach of any of the provisions of this Agreement.

6. Legitimate Business Interests. Employee further agrees, acknowledges and
understands that there are significant business reasons for entering into this
Agreement and that this Agreement is necessary to protect legitimate business
interests of the Company.

7. Reformation. If any provision of this Agreement should ever be adjudicated to
exceed the time, geographic limitations or other scope of restriction permitted
by applicable law, then such provision shall be deemed reformed to the maximum
time, geographic limitations or other scope of restriction permitted by
applicable law. In the event any provision of this Agreement is held to be
unenforceable for any reason, the remaining provisions of this Agreement shall
not be affected thereby.

 

-3-



--------------------------------------------------------------------------------

8. Choice of Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the laws of Ohio.

9. Choice of Forum. Any actions or proceedings instituted under this Agreement
with respect to any matters arising under or related to this Agreement, shall be
brought and tried only in courts located in the State of Ohio and by entering
into this Agreement, Employee consents to the jurisdiction of both the federal
and state court systems in Ohio. Employee expressly waives his right to cause
any such actions or proceedings to be brought or tried elsewhere.

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, but not limited
to, any entity which may acquire all or substantially all of the Company’s
assets and business or into which the Company may be consolidated or merged. The
rights of the Employee may not be assigned or otherwise transferred nor may the
obligations of the Employee be delegated.

11. Waiver. In the event any obligation, agreement or covenant contained in this
Agreement should be breached by either party and thereafter waived by the other
party, such waiver shall be limited to the particular breach so waived and shall
not be deemed to waive any other breach whatsoever.

12. NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED TO
BE, AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO EMPLOY EMPLOYEE, OR
OBLIGATES EMPLOYEE TO CONTINUE IN THE COMPANY’S EMPLOYMENT, FOR ANY TERM
WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN EMPLOYMENT CONTRACT BETWEEN
EMPLOYEE AND THE COMPANY, EMPLOYEE IS AN “AT WILL” EMPLOYEE OF THE COMPANY AND
THE CONTINUATION OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY IS SUBJECT TO THE RIGHT
OF THE COMPANY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

13. No Reliance. Employee represents and warrants to the Company that no promise
or inducement for this Agreement has been made to Employee expect as set forth
herein; and this Agreement is executed by Employee freely and voluntarily, and
without reliance upon any statement or representation by the Company, or any of
the Company’s attorneys, employees or agents except as expressly set forth
herein.

14. Other Agreements. This Agreement, and the restrictions on Employee contained
herein, are in addition to any other agreements, covenants and restrictions
between the parties relating to the subject matter hereof.

15. Definition. Whenever used herein, the following term shall have the
following meaning unless a different meaning is clearly intended:

 

-4-



--------------------------------------------------------------------------------

15.1 “Confidential Information” means any and all confidential or proprietary
information of the Company or any subsidiary or affiliate of the Company,
including without limitation: trade secrets (as defined by the laws of the State
of Ohio); business plans; financial information and accounting data; employment
or employee-related information; marketing plans and information; sales
information (including sales records, plans and projections); pricing
information; supplier and customer (current and prospective) information;
product information (including but not limited to existing and new products,
recipes, formulas and samples); information related to the siting of new or
existing restaurants or plants; information related to the design or
construction of the Company’s restaurants or plants; manufacturing processes;
hiring and recruitment information; all information relating to the Company’s
goods and services; research and development information; legal information
(including legal issues, cases and strategies) or other information, technology,
data and materials, disclosed verbally or in writing by the Company or any
subsidiary or affiliate of the Company to an Employee. “Confidential
Information” does not include information that is or becomes generally available
to the public, other than through disclosure by an Employee.

16. Notification. Employee agrees that the Company may notify any person or
entity employing Employee or evidencing an intention to employ Employee of the
existence and provisions of this Agreement.

AGREED AND ACKNOWLEDGED:

 

EMPLOYEE:     BOB EVANS FARMS, INC.         By:     Signature             Its:  
  Printed Name             Dated:       , 20       Printed Title          

Dated:       , 20    

 

-5-